DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/703,193 application filed December 4, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, substantially free of dissolved molecular oxygen refers to amounts of dissolved molecular oxygen less than or equal to 100 parts per million (ppm) by weight of the water [see page 7 of instant specification].  A fluorinated organic compound has been interpreted as “per- and polyfluoroalkyl substances” that “refer to synthetic organofluorine compounds that have multiple fluorine atoms” [see paragraph 0038 of the instant specification].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pound in the Journal of Physical Chemistry (1948, vol. 52, no. 6, pp. 1103-1105).
Pound discloses “[s]amples of ferrous sulfite were obtained by mixing ferrous sulfate and sodium sulfite solutions in a hydrogen atmosphere; they were creamy white precipitates md were washed with air-free water and alcohol and then dried in a vacuum iesiccator over sulfuric acid” [see 1st paragraph on page 1103].  In more detail, Pound discloses “[a] set of four samples of ferrous sulfite was made by placing solid ferrous sulfate and sodium sulfite crystals and water in tubes which were then sealed. On solution and mixing, buff to brown precipitates appeared” [see 3rd paragraph on page 1104].  
Pound does not appear to disclose that the water comprises less than or equal to 1 wt percent dissolved molecular oxygen (O2).  However, within a temperature range of 0 to 40o C, the maximum solubility of O2 in water is 14.62 mg/L at 0o C and 0 ppt salinity.  Note that 1 wt % is 10,000 ppmw, which is approximately 10,000 mg O2 L-1 water.  Obviously, 14.62 mg L-1 is significantly less than 10,000 mg O2 L-1 as well as significantly less than 100 mg O2 L-1 (100 ppmw).  Therefore, the limitation concerning dissolved O2 would have been obvious to one of ordinary skill in the art.
With respect to claim 20, since iron sulfate heptahydrate is the most common form of iron sulfate, said hydrate would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-16 are allowed.
With respect to claim 1, the prior art does not appear to disclose the reaction product with an aqueous solution comprising at least one fluorinated organic compound.  With respect to claim 9, the prior art does not appear to disclose the recited method in the presence of molecular hydrogen.  With respect to claim 1, one of the nearest prior art references appears to be Song et al in the Journal of Hazardous Materials (2013, vol. 262, pp. 332-338), which discloses “PFOA (C7F15COOH, 96%), heptafluorobutyric acid (PFBA,C3F7COOH, 99%) and pentafluoropropionic acid (PFPrA, C2F5COOH,97%) were purchased from Acros (New Jersey, USA). Perflu-oroheptanoic acid (PFHpA, C6F13COOH, 98%) was purchased from Alfa Aesar (Lancs, UK). Undecafluorohexanoic acid (PFHeA,C5F11COOH, 98%) and perfluoropentanoic acid (PFPeA, C4F9COOH,98%) were purchased from Tokyo Kasei Kogyo Co., Ltd. (Tokyo,Japan). Trifluoroacetic acid (TFA, CF3COOH, 99.0%) was purchased from Aladdin (Shanghai, China). Tridecafluorohexane-1-sulfonicacid potassium salt (PFHS, C6F13SO3K, ≥98.0%), potassiumnonafluoro-1-butanesulfonate (PFBS, C4F9SO3K, 98.0%) and heptadecafluorooctanesulfonic acid potassium salt (TFOH, CF3SO3K,≥98.0%) were purchased from Sigma–Aldrich (St. Louis, MO, USA).  Analytical-grade reagents of sodium sulfite, ammonia solution, trisodium citrate, sodium nitrite and sodium nitrate were purchased…The photolytic experiments were conducted in a cylindrical quartz photoreactor with an inner diameter of 58 mm and a lengthof 158 mm. A 10 W low-pressure mercury lamp (Philips) with emission at 254 nm was used to provide UV irradiation. The reaction temperature was kept at 25◦C by using a cooling water jacket around the reactor” [see discussion under heading “2. Materials and Methods”].  Song et al does not disclose a source of iron for a reaction product containing the same.  With respect to claim 9,  Krespan (US 4,349,650) appears to be the nearest prior art reference.  Krespan discloses “[t]he copolymerization is initiated by a free radical type initiator which is generally present at a concentration of from 0.001 to 5 percent by weight of the reaction mixture, and is preferably from 0.01 to 1.0 percent by weight. Such free radical initiator systems are preferably operable at or below 25o C., and are exemplified by, but not restricted to pentafluoropropionyl peroxide (C2F5COO)2, dinitrogen difluoride (N2F2), azobisisobutyronitrile, ultraviolet irradiation and ammonium or potassium persulfate; mixtures of iron (II) sulfate with hydrogen peroxide, ammonium or potassium persulfate, cumene hydroperoxide, t-butyl mixtures of trifluoroacetic acid, pentafluoropropionic acid, heptafluorobutyric acid or pentadecafluorooctanoic acid with ammonium or potassium persulfate. The peroxide systems may contain additionally sodium sulfite, sodium metabisulfite, or sodium thiosulfate.  When aqueous emulsion systems are used for copolymerization they contain emulsifying agents in the form of the sodium or potassium salts of saturated aliphatic acids of between about 14 and 20 carbon atoms or of perfluoroalkanoic acids and perfluoroalkanesulfonic acids of between 6 and 20 carbon atoms, e.g., potassium stearate or potassium pentadecafluorooctanoate. These emulsifiers may constitute between 0.1 and 10.0 weight percent of the reaction mixture and preferably constitute between 0.5 and 5 parts by weight percent” [column 12, line 56 to column 13, line 6].  One of ordinary skill in the art might have found it obvious to combine initiators because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art" [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  However, Krespan does not teach the recited molecular hydrogen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bagatur et al in El-Cezerî Journal of Science and Engineering (2018, vol. 5, no. 3, pp. 724-733), which discloses the solubility of oxygen as a function of temperature and salinity at standard pressure [see Table 2 on page 728].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
November 10, 2021